UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4016


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

FRED YAO BOADU,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:12-cr-00419-DKC-1)


Submitted:   December 28, 2015              Decided:   February 3, 2016


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   DIAZ,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


William C. Brennan, Jr., BRENNAN MCKENNA, CHARTERED, Greenbelt,
Maryland, for Appellant.     David Ira Salem, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Fred Yao Boadu of possession with intent

to    distribute      28     grams       or    more     of    cocaine        base,     21       U.S.C.

§ 841(a)(1)      (2012)       (Count          One),    possession           of   a    firearm      in

furtherance      of     a    drug    trafficking            crime,     18    U.S.C.        §    924(c)

(2012) (Count Two); felon in possession of a firearm, 18 U.S.C.

§ 922(g)(l) (2012) (Count Three); possession of a firearm with

an    altered    serial       number,         18    U.S.C.       §   922(k)      (2012)         (Count

Four);    and    possession          with      intent       to   distribute          cocaine,       21

U.S.C. § 841(a)(1) (Count Five).                       In    October 2013, the district

court sentenced Boadu below the Guidelines range to 240 months

in    prison.      In       his   first       appeal,        Boadu     challenged          only    his

career offender designation and the application of a mandatory

minimum sentence.              The parties moved to remand the case for

resentencing on the ground that Boadu did not qualify for the

career offender designation.                       In July 2014, this court granted

the parties’ joint motion, vacated the judgment, and remanded to

the    district       court       for     resentencing.                At    resentencing          in

December 2014, the district court noted that Boadu now had a

newly calculated lower advisory Sentencing Guidelines range, but

that he was subject to a statutory mandatory minimum of 180

months’ imprisonment, which Boadu received.

       In this second appeal, Boadu’s attorney has filed a brief

pursuant    to        Anders        v.    California,            386    U.S.         738       (1967),

                                                   2
certifying that there are no meritorious issues for appeal but

questioning whether (1) sufficient evidence supports the jury’s

finding that Boadu possessed 28 grams or more of cocaine base;

(2) the district court erred by not severing Count Five; (3) the

district   court       erred     by     not    giving          a   reasonable          doubt

instruction;    and     (4)     there    was        a    fatal     variance       in    the

indictment because it charged an altered serial number but the

evidence showed an obliterated serial number.                       Boadu has filed a

pro se supplemental brief arguing that the state and federal

authorities    working       jointly    on    his       case   under    Project        Exile

violated his constitutional rights.                 The Government has declined

to file a response.

      Counsel’s and Boadu’s pro se challenges to his convictions

are barred by the mandate rule.               “The mandate rule is a specific

application of the law of the case doctrine” to cases that have

been remanded on appeal.              Volvo Trademark Holding Aktiebolaget

v. Clark Mach. Co., 510 F.3d 474, 481 (4th Cir. 2007).                                   By

limiting   subsequent        proceedings      to    only       those    issues    falling

within   the   scope    of    the   appellate       court’s        mandate,      the   rule

ensures that litigants in remanded cases get only one bite at

the   apple,   foreclosing       “relitigation           of    issues    expressly       or

impliedly decided by the appellate court.”                          United States v.

Bell, 5 F.3d 64, 66 (4th Cir. 1993).



                                          3
       On appeal, a party waives “any issue that could have been

but was not raised” before the appellate court.                           Doe v. Chao,

511 F.3d 461, 465 (4th Cir. 2007).                        Because it has not been

tendered to the appellate court for decision, an issue that has

been   waived      on   an   initial    appeal       is    “not      remanded”    to     the

district court even if other issues in the case are returned to

the court below.             Id.   Given that a waived argument is not

within the scope of the appellate mandate, the mandate rule thus

holds that, “where an argument could have been raised on an

initial appeal, it is inappropriate to consider that argument on

a   second   appeal      following     remand.”           Omni    Outdoor      Adver.    v.

Columbia     Outdoor     Adver.,     974     F.2d    502,      505    (4th    Cir.   1992)

(internal     quotation        marks        omitted).          Boadu’s        failure     to

challenge     his    convictions       in    his    first      appeal    precludes       his

efforts to challenge them before this court now.                        Id.

       Turning to the sentence, although neither counsel nor Boadu

directly challenge the new sentence, under Anders, we review the

sentence     for    reasonableness,         applying      an    abuse    of    discretion

standard.     Gall v. United States, 552 U.S. 38, 51 (2007).                            This

review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                         Id. at 51.        In

determining procedural reasonableness, we consider whether the

district     court      properly     calculated         the      applicable      advisory

Guidelines range, gave the parties an opportunity to argue for

                                             4
an    appropriate       sentence,          considered         the    18    U.S.C.     § 3553(a)

(2012)       factors,        and     sufficiently             explained         the   selected

sentence.      Id. at 49-51.               If we find no significant procedural

error, we examine the substantive reasonableness of a sentence

under “the totality of the circumstances.”                                Gall, 552 U.S. at

51.    “Any sentence that is within or below a properly calculated

Guidelines range is presumptively reasonable.”                              United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421   (2014).         Such    a     presumption         can     only      be   rebutted     by    a

showing that the sentence is unreasonable when measured against

the    §    3553(a)     factors.            Id.         Here,       the    district       court’s

imposition of the statutory mandatory minimum is presumptively

reasonable.           We     conclude        that        Boadu’s          sentence    is    both

procedurally and substantively reasonable.

       In    accordance       with    Anders,          we   have     reviewed       the    entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm the judgment.                         This court requires

that counsel inform Boadu, in writing, of his right to petition

the Supreme Court of the United States for further review.                                       If

Boadu requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this    court     for        leave     to       withdraw      from       representation.

Counsel’s motion must state that a copy of the motion was served

on Boadu.      We dispense with oral argument because the facts and

                                                  5
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6